DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed 8/02/2022.
Applicant’s election without traverse of Group I in the reply filed on 3/24/2022 is acknowledged.
Claims 1, 4-16 are pending.  Claims 2-3 have been cancelled.
Claims 13-16 are withdrawn as being drawn to a non-elected invention.
The following rejections for  claims 1, 4-12 are maintained, with response to arguments following.
This action is FINAL.  
Withdrawn Rejection
The 35 USC 101 rejection made in the previous office action is withdrawn based upon amendments to the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-12  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a  method of treating a prostate cancer of a subject comprising: determining a normalized gene expression profile for a single marker gene consisting of phosphodiesterase 4D variant 7 (PDE4D7), with respect to a set of reference gene(s) selected from the group consisting of: Homo sapiens hypoxanthine phosphoribosyltransferase 1 (HPRT1), Tubulin-Alpha-1b (TUBA1B), Homo sapiens pumilio RNA-Binding Family Member (PUM1) and Homo sapiens TATA box binding protein (TBP), and combinations thereof, determining a prognostic risk score with a scoring function, based on the normalized gene expression profile, the scoring function having been derived from gene expression profiles for biological samples taken from subjects that have been monitored for prostate cancer; and determining a combined prognostic risk score based on the prognostic risk score and a second risk determination being a National Comprehensive Cancer Network classification.
The claims require an analysis of a National comprehensive cancer network classification.  This classification appears to be updated based upon date and the specification has not fully described the data encompassed by the classification.  MPEP 608.01 (p)[R-2] states that “While the prior art setting may be mentioned in general terms, the essential novelty, the essence of the invention, must be described in such details, including proportions and techniques, where necessary, as to enable those persons skilled in the art to make and utilize the invention.”  Further, the specification asserts that the classification of VLR, LR, FIR, UIR , HR however, the specification has not described who to determine such classifications (p. 5).  
Furthermore, the claims requires a prognostic risk score with a scoring function based on the normalized gene expression profile however, the risk score appears to be derived from gene expression profiles for biological samples taken for subjects monitored for prostate cancer, the specification does not provide guidance for the breadth of this step.  In particular, it is not clear that is for PDE4D or any variants or any gene expression profiles (p. 28) Further the specification has not described any monitoring, for example monitoring from different stages, treatments, early to late, time and therefore it is not clear how these would functionally affect the stratification.  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: Federal Register: December 21, 1999 (Volume 64, Number 244), revised guidelines for written description.)   In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed scores in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of nucleic acids and polymorphisms encompassed by the broadly claimed invention.	
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See page 1116).
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:

...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude, "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc.  ,  107 F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gosteli  ,  872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood  ,  107 F.3d at 1572,  41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the  recombinant plasmids and microorganisms of the '525 patent, "requires a  precise definition, such as by structure, formula, chemical name, or physical  properties," not a mere wish or plan for obtaining the claimed chemical  invention.   Fiers v. Revel  ,  984 F.2d 1164, 1171,  25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a  DNA requires more than a mere statement that it is part of the invention and  reference to a potential method for isolating it; what is required is a  description of the DNA itself."   Id.   at 1170,  25 USPQ2d at 1606.

The claims do not meet the written description provision of 35 USC 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)
Response to Arguments
The reply traverses the rejection.  A summary of the argument is set forth below with response to arguments following.  
The reply asserts that the claims describe the method for deriving a scoring function on para 166-208 (p. 2).  The reply further asserts that the scoring function and guidelines for making a national comprehensive cancer network classification is described and therefor is not an improper incorporation by reference (p. 2-3).  
These arguetmsn have been reviewed but have not been found persuasive.  
The specificiaotn provides a method of scoring, however, the scoring function is derived from gene expression profiles for biological samples taken from a plurality of subjects that have been monitored for prostate cancer treatment and progression overtime and comprises different risk groups, the expression profiles comprising gene expression data for PDE4D7 and one or more of a set of reference genes.  The specificiaotn does not describe the relationship of scoring function and “derived from”.  Is this data just the level of expression or is there some other relationship?  Further the claims are drawn to any biological samples and as such it is not clear if the score is in specific samples or across a range of samples.  The art teaches that expression differs between samples and species, but there is no description of the critical components of the function with this regard.  Further the profiles comprise PDE4D7 and reference genes, but is not described if one uses these values together or is it a ratio, or some other relationship.  Therefore it is not clear based upon the specificiaotn the metes and bounds of the scoring function and the functionality of treatment.  Furthermore with regard to the recitation NCCN, the specification has described in table 11 different stratifications that can be sued for cancer patients including risk levels.  However, it is not clear based upon the claims if the NCCN can be altered or changed.  Therefore although, for example, the subject can be classified as VLR, LR, FIR, UIR and HR based upon the categories recited in table 1, it would be improper to define these based upon the NCCN as the reference to this classification would be improper.  Further, as noted in the specification, NCCN has not been fully described in the specification in such a way that the artisan would be able to determine NCCN without guidance from another source.  For example table 1 indicates that the HR Gleason score must be greater than or equal to 4+4 whereas teach 2 indicates it must be 8-10, these scores overlap but are not identical.  Further table 2 recites IR, and it’s not clear if this is identical to the FIR or UIR of the NCCN classification.  Therefore the specification does not appear to teach identical components of NCCN.  It is noted that the recited clinical risk stratification in the specificiaotn on p. 19-20 would overcome the issue if this recitation replaced the recitation of NCCN. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-12  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4-12 are indefinite with regard to “National comprehensive Cancer Network classification” appears to be improper incorporation by reference.  In particular, the recitation of this classification constitutes an attempt to incorporate by reference to the numbers the subject matter which is contained within the recited Network classification.  This recitation constitutes an improper incorporation by reference of essential material since it is material that is necessary to describe the claimed invention.  Essential material may not be incorporated by reference to non-patent publications (MPEP 608.01) (p).  
 Response to Arguments
The reply traverses the rejection.  A summary of the argument is set forth below with response to arguments following.  The arguments towards the 35 USC 112b were combined with the 35 USC 112a arguments and as such these arguments have been addressed above. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE D SALMON/Primary Examiner, Art Unit 1634